Citation Nr: 1456219	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-28 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a back disability.  
 
2.   What evaluation is warranted for malaria since August 23, 2010?
 
3.  What evaluation is warranted for residuals of a shrapnel scar of the left facial region since August 23, 2010?

 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran, spouse, and their daughter
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from April 1945 to June 1946 and May 1947 to April 1967.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
At the December 2010 rating decision, the Veteran was granted service connection at a noncompensable rate for malaria and a facial scar.  An August 2012 rating decision increased his scar rating to 10 percent, effective August 23, 2010.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment records are located in Virtual VA.  Some Veteran statements and National Personnel Records Center correspondence are located in the Veterans Benefits Management System.  
 
The issues of entitlement to service connection for a vision disability secondary to his service-connected scar and entitlement to service connection for posttraumatic stress disorder have been raised by the record in his October 2014 hearing testimony and in a January 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  The Veteran has a documented back injury in service, a current back disability and there are conflicting opinions as to the relationship between any back disorder and his military service.  
 
2.  At no time since August 23, 2010, has there been any evidence of a relapse of the Veteran's malaria.  There has been no evidence of any malarial parasite in blood smears, and no evidence of liver or spleen damage.  
 
3.  The Veteran's facial scar is not manifested by a visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or by two or three characteristics of disfigurement.  
 

CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in the Veteran's favor lumbar spinal stenosis was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  
 
2.  The criteria for a compensable initial evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.88(b), Diagnostic Code 6304 (2014).  
 
3.  The criteria for an increased initial evaluation for a shrapnel scar of the left facial region have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7800 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As this is an appeal arising from the initial grant of service connection for malaria and a facial scar, the notice that was provided in August 2010 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  As the Board is granting entitlement to service connection for lumbar spinal stenosis, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in October 2010, November 2010, September 2012, October 2012, and December 2012.  There is no additional evidence that need be obtained.  
 
Service Connection for Lumbar Spinal Stenosis
 
Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
Per his service treatment records and his statements, the Veteran injured his back while lifting heavy mess equipment in May 1965.  
 
The Veteran was afforded a VA examination in November 2010 following which the examiner diagnosed degenerative disc disease with evidence of right lumbar radiculopathy, but declined to connect this disability with service.  The examiner opined that the Veteran's back pain in service was a one-time self-limiting condition.  VA submitted an addendum opinion in September 2012 which stated that the private positive nexus opinion was not supported by rationale.  An October 2012 addendum reiterated this position.  A December 2012 VA examination reviewed all the previous examinations and concluded that there was no evidence of a nexus.   The examiner stated that the Veteran's disability was diffuse spinal hyperostosis and was more likely related to the Veteran's smoking history.  
 
The Veteran also sought private treatment.  In a January 2011 letter, Dr. W.A.V.D. stated he was unable to link the Veteran's back pain directly to a previous injury, though it may have accelerated it, if such an injury had occurred.  Dr. W.A.V.D. submitted another letter in August 2011 after having reviewed more of the Veteran's record, and stated that the appellant had degenerative changes and spinal stenosis.  He opined that it was "certainly possible that an injury to his lower back earlier in life may have resulted in early degenerative changes or accelerated them."  

In October 2014, Dr. M.D.R. submitted a letter to VA and stated that the Veteran had "spondylolisthesis, with lumbar spinal stenosis, and this indicates that his lower back condition was caused by a discernable event or situation."  He therefore concluded that the Veteran's lower back disability, for which he was receiving treatment, began as a military service connected injury.  
 
The Veteran has also sought VA and private outpatient care for his back, but no etiological opinions were included in that treatment other than those mentioned above.  
 
The Veteran and his family have written statements and given testimony reiterating the Veteran's back injury history and their belief that his current disability is related to his service.  They are competent to describe the symptoms they have seen and experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Significantly, they do not have the education or training to make a complex medical decision such as relating the Veteran's back disability to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Here, we have conflicting medical opinions with a variety of diagnoses.  The VA examiners opined that the Veteran's back disability is not related to his service, but their rationale is not thorough, they do not comment on the October 2014 opinion, and their diagnoses do not match.  The Veteran's private clinicians agree that the Veteran is suffering from lumbar spinal stenosis.  One private clinician says a nexus is "certainly possible" and another has concluded that there is indeed a nexus.  Therefore, after considering all of the evidence of record, the Board finds that the evidence is in equipoise.  
 
The United States Court of Appeals for Veterans' Claims has held that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).
  
Given the holding of the Court in Wise, the Board finds that service connection is warranted for lumbar spinal stenosis.  
 
Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Malaria
 
Malaria as an active disease warrants a 100 percent evaluation.  A diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter residuals such as liver or spleen damage are to be evaluated under the appropriate system.  38 C.F.R. § 4.88(b), Diagnostic Code 6304.  
 
The Veteran was afforded a VA examination in October 2010.  There, the appellant stated that his most recent malaria attack was in 1985 and that he believed that his attacks were triggered by damp areas.  The examiner noted normal liver function from a September 2009 VA outpatient record and no signs of malnutrition or anemia related to malaria.  
 
In an August 2011 private record, the Veteran was noted to complain of fever, sweats, and shakes which he believed was a malaria flare up.  The clinician noted it as a questionable flare up, but there is no blood work associated with the record.  The Veteran was noted to be taking chloroquine.  
 
The Veteran and his family testified at the videoconference hearing that while his malaria was currently inactive, he had previous flare ups in the past, often triggered by damp  weather.  They are competent to describe the symptoms they have seen and experienced.  Barr.  As lay persons, however, they do not have the education or training to make a complex medical decision such as diagnosing a malarial relapse.  See Layno; Jandreau.  Relapses of malaria must be confirmed by the presence of malarial parasites in blood smears.  38 C.F.R. § 4.88(b).  
 
The Veteran does not meet the criteria for a compensable rating for malaria.  There is no evidence of a relapse confirmed by a positive blood smear.  No VA or private examiner has opined that there was a relapse.  The VA examiner also noted normal liver function, and there is no medical evidence of any abnormal spleen function during the appellate term.  As there is no evidence of a malaria relapse confirmed by blood smears, and as there is no evidence of any compensably disabling residual the Board cannot increase the Veteran's rating for malaria. 38 C.F.R. § 4.88
 
Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
Shrapnel Scar of the Left Facial Region
 
Scars of the head, face, or neck or other disfigurement of the head, face, or neck with one characteristic of disfigurement warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
 
Scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.  Id.  
 
Scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrant an 80 percent evaluation.  Id.  
 
The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  
 
The Veteran was afforded a VA examination for his scar in November 2010.  There, the Veteran denied constant pain and weakness, and that the scar caused no effect on his occupation or activities of daily living.  The examiner noted that the bulk of the scar was symmetrical and that the scar measured 0.1 centimeters by 2 centimeters.  There was no tenderness, the scar was smooth but the scar was adherent to the underlying tissue.  The scar was stable and superficial, without elevation, depression, inflammation, edema, or keloid formation.  The scar was hypopigmented without gross distortion of the face, induration, inflexibility, or limitation of motion.  
 
The Veteran submitted two January 2011 letters and one January 2012 letter from his private optometrist, P.V.C.  He stated that the Veteran had consistently complained of pain and irritation in and around his eyes and the sides of his nose that worsened upon wearing glasses.  The optometrist noted that the Veteran's skin was hypersensitive, the scar was tender to the touch, and that he had designed a custom bridge for the Veteran but it had not stopped the irritation.  He noted skin color change and that contact lenses were not an option for the Veteran.  He opined that the chronic irritation was affecting the Veteran's general demeanor and activities of daily living.  He recommended that the Veteran consult a dermatologist.  
 
The Veteran has submitted written statements and hearing testimony reiterating his scar symptoms.  He noted at the hearing that his scar has caused his glasses not to fit, which in turn caused expensive eye treatment.  The Veteran is competent to describe the symptoms he has experienced.  Barr, 21 Vet. App. at 309.  
 
The Veteran's scar disability does not warrant an initial rating in excess of 10 percent.  The Veteran's scar is on his face and has only one characteristic of disfigurement, adherence to the underlying tissue.  The Veteran's scar is too small or lacks the symptoms for any other characteristic of disfigurement.  There is no tissue loss, gross distortion, or asymmetry.  While there is some evidence the scar is painful, there is no indication that it is unstable.  Therefore, the Board cannot grant a higher initial evaluation.  
 
Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Board has considered whether the Veteran's disabilities warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extrascheduler rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has a confirmed history of malaria, though no competent evidence of either active pathology or any chronic residual of malaria.  His liver function studies are normal and there are no positive blood smears.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.88(b), Diagnostic Code 6304.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6304 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extrascheduler disability ratings is not warranted.  

Further the Veteran's symptoms due to his facial scar are expressly contemplated by the rating schedule. As outlined above, the Veteran has a 0.1 centimeter by 2.0 centimeter scar on his left facial region which is painful with adherence to the underlying tissue.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7800.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 7800 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extrascheduler disability ratings is not warranted.  
 
As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
 
ORDER
 
Entitlement to service connection for lumbar spinal stenosis is granted.  
 
Entitlement to an increased initial evaluation for malaria since August 23, 2010 is denied.  
 
Entitlement to an increased initial evaluation for a shrapnel scar of the left facial region since August 23, 2010 is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


